Citation Nr: 1742794	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-42 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.

2.  Entitlement to SMC, at a rate higher than that based upon the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Virginia Noble, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant with [redacted]



ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1957 to November 1959.

The issues come before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by a Regional Office (RO) of the Department of Veteran's Affairs (VA) in Winston-Salem, North Carolina.

The Veteran was afforded a video conference hearing before the Board in May 2017, and a transcript has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC, at a rate higher than that based upon the need for regular aid and attendance of another person is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in need of the regular aid and attendance of another person as a result of his service-connected disabilities.



CONCLUSION OF LAW

The criteria for SMC as due to the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

SMC is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person as determined under criteria enumerated in 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran was in need of regular aid and attendance of another person: (1) inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran was unable to perform should be considered in connection with his former condition as a whole.  It is only necessary that the evidence establish that the veteran was so helpless as to need regular aid and attendance, not that there was a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant SMC based on the need for aid and attendance).

A review of the claims file shows that the Veteran is eligible for SMC based on the need for A&A of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The Veteran's lumbar strain with degenerative disc disease (DDD), cervicalgia with DDD, radiculopathy of the right and left lower extremities, degenerative joint disease (DJD) of the right knee, instability of the right knee, DJD of the left knee, limitation of extension and limitation of flexion of the thigh, impairment of the thigh, and generalized anxiety disorder are service connected.  

In November 2014, the Veteran's treating provider, Dr. M. Richards indicated that the Veteran had difficulty with activities of daily living, to include with bathing, dressing and transferring.  He identified the Veteran's progressive osteoarthritis, DDD in the spine, and essential tremors as seriously limiting the Veteran's activities of daily living.  

August 2015 VA examination for Housebound Status or Permanent Need for Regular Aid and Attendance considered osteoarthritis and polyarthralgia as the diagnoses requiring assistance.  The Veteran needed assistance to prepare his meals, with bathing and tending to other hygienic needs due to inability to stand for prolonged periods, tremors and poor balance.  The Veteran did not require nursing home care.  He was unable to remember to take his medications, and needed his pill box filled, such that he required medication management.  In addition, he did not have the ability to manage his financial affairs because he had poor short term memory and was unable to organize to pay bills.  The Veteran was unable to do fine finger movements, which caused him to be unable to use a spoon without spilling.  He had a tremor in his hands and poor grip.  The examiner indicated that the Veteran was unable to stand for prolonged periods, and had decreased range of motion of his hips, with pain in his bilateral ankles and feet, with osteophytes.  The Veteran had frequent falls with very poor balance, and used a cane or walker as needed.  He transferred with assistance.  He used a scooter for distances.  The examiner described the Veteran as having decreased range of motion of the cervical, thoracic and lumbar spine with severe DDD and stenosis.  The Veteran had a need to wear guards for protection from urinary leakage.  He experienced dizziness, poor short term memory, and inability to drive or leave the home without assistance.  He was unable to ambulate more than 100 feet without stopping to rest, and even then, only with an aid.  

In August 2015 and July 2016, Dr. M. Richards assessed the Veteran as needing hands on assistance for bathing, ambulation and dressing the upper and lower body, and stand by assistance for transfers (from bed to chair).

In July 2016, an evaluation by RN, C. Harraghy, considered the Veteran's status in regards to need for care and/or care provided.  The Veteran was determined to need hands on assistance for bathing, dressing the upper and lower body, and toileting.  He was considered to need stand-by assistance/supervision for transferring (bed to chair, etc.), managing continence, ambulating, and for cognitive decline.  Poor balance, poor strength, weakness or numbness of the legs and limited use of his hands caused the Veteran to need assistance with activities of daily living.  The Veteran used assistive devices, to include grab bars, a raised toilet seat, a walking stick, and a wheelchair and scooter for longer distances.

In May 2017, Dr. Richards explained that the Veteran's service-connected disabilities alone necessitated regular aid and attendance.  Specifically, the lumbar and cervical DDD caused the Veteran difficulty in standing to dress and place his legs in his pants without assistance, requiring aid and attendance to dress or undress.  The Veteran's DDD of the lumbar spine and in his knees prevented him from bathing safely without assistance.  Further, DDD of the service-connected joints made it difficult for him to get on the commode safely, such that he required assistance with toileting.  Finally, regular aid and attendance was necessary to protect the Veteran from hazards of his daily environment.  The Veteran was described as using a cane, frail and unsteady due to his service-connected impairments, and at risk for a fall, which could be fatal.   

At his May 2017 hearing the Veteran and his certified nursing assistant B. [redacted], CNA, provided by home health care company, ComForCare, described how the Veteran was unable to stand or walk without the use of two canes or a walker.  He arrived at the hearing in a wheelchair because they did not know how many hallways he might need to travel.  In addition, they described how the Veteran was aided in showering by the CNA, as well as the use of grab bars and a special mat and seat in the shower.  They also described in detail how the Veteran required assistance dressing, including for example the pain he felt in his low back and legs if he attempted to bend down to pull on underwear or compression hose.  Ms. [redacted] described her duties as helping the Veteran with activities of daily living such as ambulation, toiletry, eating, and medication. 

The Board has reviewed the complete record noting that the medical evidence and statements of the Veteran and his care providers show the Veteran's difficulties with bathing, dressing, using the bathroom, preparing meals, taking medications, and managing his daily personal care as a result of his combined service-connected conditions, particularly his physical disabilities.  This amounts to inability to keep himself ordinarily clean and presentable; inability of the Veteran to dress or undress himself; inability to attend to the wants of nature, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  Importantly, a Veteran need only show one of these factors to establish entitlement to SMC based on the need for regular aid and attendance of another person.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Resolving all reasonable doubt in favor of the Veteran, the Board finds that SMC based on the need for regular aid and attendance of another person is warranted.  38 U.S.C.A. §§ 1114, 5107(b); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a).


ORDER

Entitlement to SMC on the basis of the need for the regular aid and attendance of another person is granted.


REMAND

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  The only issue previously described on appeal was entitlement to SMC based on the need for regular aid and attendance; however, the Veteran is deemed to be seeking the highest SMC rating available.  As such, the Board is remanding the question of whether a higher SMC is warranted because of service-connected disabilities, and finds that another examination is necessary.  

The most recent August 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance form, did not attribute the Veteran's incapacity to any one specific service-connected disability.  Rather, the examiner considered the collective impact of service-connected, and non-service connected conditions, without distinguishing between them.  This lack of information does not allow for maximization of benefits.  See Breniser v. Shinseki, 25 Vet. App. 64, 77-78 (2011) (holding "that a claimant who is in receipt of SMC cannot establish entitlement to a second rate of SMC under section 1114(l) based on the need for aid and attendance-and, hence, a higher rate of SMC under section 1114(o)-unless the claimant's need for aid and attendance arises from a disability other than that for which the claimant is already in receipt of SMC."  (emphasis in the original)); cf. Bradley v. Peake, 22 Vet. App. 280, 294 (2008) ("The Secretary is required to maximize benefits.")  Where the examination fails to attribute the Veteran's incapacity to specific service-connected conditions, which cannot be discerned from this report, remand is necessary.  On remand, it is necessary for an examiner to distinguish the impact of the individually service-connected disabilities, so that the RO can ascertain the highest SMC available to the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA Aid and Attendance Examination of all service-connected disabilities to determine the level of regular aid and attendance required by the Veteran, to include whether there is a need for a higher level of care.  The examination must be conducted by a VA physician, as required by law (see 38 U.S.C.A. § 1114(r)(2)).  All indicated tests and studies should be conducted.  The electronic claims folder, to include VBMS and Virtual VA records, should be made available to the VA physician for review before the examination, and such review should be noted in the report.  It is requested that the guides for conducting aid and attendance examinations be used, and that all clinical findings as to the service-connected disabilities be set forth in detail.

If the Veteran is unable to attend a VA examination due to his current medical condition, the AOJ should attempt to arrange for an on-site examination by the VA examiner at the Veteran's current residence.  If an on-site examination is not possible, the VA examiner is asked to offer the requested opinions following a comprehensive review of the claims file.

The VA physician is requested to offer the following opinion:

Do the Veteran's service-connected disabilities, as a whole and without consideration of other disabilities, result in such impairment that it would require a higher level of care consisting of the daily personal health care services of a skilled provider without which the veteran would require hospital, nursing home or other institutional care?  Specifically differentiate which service-connected disability results in which impairment where possible.  To assist in determining whether a service-connected disability amounts to "loss of use" the examiner should provide a detailed objective description of remaining function, quantitative assessment of strength, and description of any pain that affects use.

If health care services of a skilled provider are needed, is the Veteran's current caregiver providing qualifying services (e.g., physical therapy, daily injections, placement of indwelling catheters, etc.) under a physician's regular (at least monthly) supervision or the supervision of a licensed health care professional?  If a relative or other member of the Veteran's household performs personal health-care services, he or she must be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(4).

The examiner must provide a thorough explanation for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

2.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


